Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
1.	This is in response to application filed on 00/24/2022 in which claim 1-20 are presented for examination.
					Status of claims
2.	Claims 1-20 are pending, of which claims 1 and 11 are in independent form. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 rejected on the ground of nonstatutory double patenting over claims 1-20 of US Patent 11,231,789. This is a double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as claims 1-20 of the current application are broadened versions of claims 1-20 of US Patent 11,231,789.


				Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Chomley(US PG Pub 2015/0134642) published on May 14, 2015 in view of Lee et Al. (US PG Pub 2019/0051298).

	As per claim 1 and 11, Chomley teaches A system for typing assistance, comprising: 
2a database comprising a dictionary list (Para[0005][0486][0534] words stored in database.  It is obvious to one ordinary skill in the art that words included in the dictionary since reference discloses words not in the dictionary, as taught by Chomley); 
3a mobile device comprising a central processing unit, an input port to 4receive the sensor data, and an output port, wherein the central processing unit is 5configured to: 
6receive one or more letter selections from a user via a keyboard (fig 18A Para[0518-0520] user making input on the keyboard, as taught by Chomley) 
7provide examples of one or more words comprising the received 8letter selections selected from a dictionary list during predictive typing(fig 18A-B and 19A Para[0516-0525] shows word example corresponding to input, as taught by Chomley);
9receive an additional letter selection (fig 18A-B and 19A Para[0516-0525] shows additional input, as taught by Chomley) 
10determine no words comprising the letter selections and the 11additional letter selection exist in the dictionary list and disabling keys for all 12letters on the keyboard(Para[0518][0525][0534] fig 19C  disable all the key because of invalid input, as taught by Chomly); 
14enable one or more of the disabled keys via the artificial 15intelligence functionality(fig 18-22 keys are enable or disable based on prediction and it is obvious to one with ordinary skill in the art that that enabling and disabling of the keys involve artificial intelligence since its done based on automatically and prediction, as taught by Chomley) .
Chomley does not explicitly teach 13activate artificial intelligence functionality; 
On the other hand, Lee teaches activate artificial intelligence functionality(Para[0223][0257[0261] discloses words such as “soccer”, “watching a soccer game”, or “watching a soccer game” are frequently detected from voice information received from the user, the artificial intelligent agent may match the user to a group of users who frequently use words related to soccer (hereinafter, referred to as a “soccer group”, as taught by Lee); 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Chomley invention with the teaching of Lee because doing so would result in increased efficiency by accurately predict user’s intention.

	As per claim 2 and 12, the combination of Chomley and Lee teaches wherein the central processing unit receives a selection of one or more of the enabled letters (fig 18-22 shows enabling and disabling letter, as taught by Chomley).

	As per claim 3 and 13, the combination of Chomley and Lee teaches wherein the central processing unit saves the letter selections, additional letter selection, and received selection of the enabled letters as a word(fig 18-22 shows enabling and disabling letter corresponding to the input, as taught by Chomley).

	As per claim 4 and 14, the combination of Chomley and Lee teaches wherein the word is added to the dictionary list for the predictive typing (Para[0534-0534], as taught by Chomley).

	As per claim 5 and 15, the combination of Chomley and Lee teaches wherein the central processing unit identifies the activated artificial intelligence functionality by displaying an  indicator on a key on the keyboard(fig 18-22, as taught by Chomley).

	As per claim 6 and 16, the combination of Chomley and Lee teaches wherein the central processing unit receives a selection of the key with the indicator and disables the artificial intelligence functionality(Para[0540][0548][0551], as taught by Chomley).

	As per claim 7 and 17, the combination of Chomley and Lee teaches wherein the predictive typing in enabled upon the disabling of the artificial intelligence functionality(Para[0540][0529], as taught by Chomley).

	As per claim 8 and 18, the combination of Chomley and Lee teaches wherein the artificial intelligence functionality is one of automatically enabled or enabled by the user(Para[0223][0257[0261], as taught by Lee).

	As per claim 9 and 19, the combination of Chomley and Lee teaches wherein the artificial intelligence functionality provides typing assistance outside the dictionary list used for the predictive typing(Para[0540][0534-0535], as taught by Chomley).
.
	As per claim 10 and 20, the combination of Chomley and Lee teaches wherein the central processing unit disables the predictive typing and enables all the keys on the keyboard for manual selection by the user prior to enacting the artificial intelligence functionality (fig 18-22 Para[0494], as taught by Chomley).




						Conclusion
4.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Saturday, July 2, 2022